9. Interim Agreement with Turkmenistan (
- After the vote on Amendment 1
(FR) Mr President, I have a feeling that you have held a vote on the Caspary report, and the amendment tabled by my group has been rejected. I myself voted against, because I was on the voting list for the previous report. I believe that we should vote again on the Caspary report, for which there was just one amendment, and then not hold the final vote.
(Parliament approved the request by Mr Goebbels to hold the vote again)